Case 3:18-cV-02633-K Document 15-1 Filed 01/15/19 Page 1 of 11 Page|D 69

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

KATELYN HANKS, )

Plaintiff,
CIVIL ACTION
vs.
File No.: 3:18-CV-02633
VU AND HU CORPORATION AND
RAINIER SUNWEST 2012, LLC, )

\_/V\_/VV\./

)
)
Defendants. )

§LQN§E.NJ`_DEQB.EE

This Consent Decree (this “Agreement”) is made and entered into by and between
KATELYN HANKS referred to in this Agreement as (“Plaintiff”) and VU AND HU
CORPORATION (“Vu and Hu”) AND RAINIER SUNWEST 2012, LLC
(“Rainier”) (hereinafter, collectively, “Defendants”). The signatories to this Agreement will
be referred tojointly as the “Parties.” This Agreement is made as a compromise between the Parties
for the complete and final settlement of their claims, differences, and causes of action with respect
to the dispute described below and shall be effective on the last signature date set forth below (the
“Effective Date”).

Rr.eamhls;

WHEREAS, on or about October 3, 2018, Plaintiff filed an action in the United
States District Court for the Northem District of Texas, Dallas Division, entitled Katelyn t
Hanks v. Vu and Hu Co)jporation and Rainier Sunwest 2012, LLC., Case No: 3:18-CV-
02633 (the “Action”), wherein Plaintiff asserted claims for injunctive relief against
Defendants based upon purported violations of Title III of the Americans with Disabilities
Act, 42 U.S.C. 12181, et seq. (“ADA”) and related claims for relief respecting the real
property located at or about 2215 S. Marsalis, Dallas, TX 75216, Dallas County Propexty
Appraiser’s account number 00000282580000000 (referred to as the “Facility”);

WHEREAS, the Parties desire to compromise and fully and finally resolve and
settle all actual and potential claims or litigation between them, to avoid the uncertainty,
time and expense that would accompany such litigation;

WHEREAS, the Parties have agreed to enter into this Agreement pursuant to
which each and every claim and/or cause of action asserted or that could have been
asserted by Plaintiff against Defendants shall be fully, forever, and finally released;

NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements contained herein, and other valuable consideration, the sufficiency of which
is hereby acknowledged, the Parties agree as follows:

l

Case 3:18-cV-02633-K Document 15-1 Filed 01/15/19 Page 2 of 11 Page|D 70

l~ALLeraL’§.Eer§.and£o.s.ts

l.l Plaintiff and Defendants shall execute this Agreement. Plaintiff’ s counsel,
Douglas S. Schapiro, Esq., Schapiro Law Group, P.L., 21301 Powerline Road, Suite 106,
Boca Raton, FL 33433, shall prepare a Joint Stipulation to Approve Consent Decree and
Dismissal of Defendants with Prejudice to be distributed to all Parties for execution.
Defendants agree to pay a total settlement amount of S4,800.00 comprising of attomey’s
fees and costs of $4,500.00 and a reinspection fee of $300.00 to Plaintiff (the “Payment”).
The Payment shall be divided between the Defendants as follows: Vu and Hu shall pay
the total sum of $2,880 and Rainier shall pay the total sum of $1,920. All Payments shall
be made payable to “Schapiro Law Group, P.L. Trust Account,” with an indication that
the check is issued “in settlement of Case No. 4118-CV-02633 and shall be made no later
than the expiration of ten (10) business alier the date the individual Defendants receive a
fully executed copy of the Agreement.

l.2 Upon delivery to Plaintiff’s Counsel of the fully executed Agreement and
payment due with the executed Agreement referenced in 1 .l above Plaintiff shall promptly
file the Joint Stipulation to Approve Consent Decree and Dismissal of Defendants with
Prejudice, attaching a copy of the fully executed Agreement and proposed order of
dismissal with prejudice

l.3 Plaintiff agrees to take any and all additional steps required to obtain
dismissal of the Action as set forth above. Except as set forth herein, each Party shall be
responsible for payment of her or its own litigation expenses, costs and attomeys’ fees.

l.4 Plaintiff and Plaintiff s Counsel acknowledge and agree that they are solely
and entirely responsible for the payment and discharge of all federal, state, and local taxes,
if any, that may, at any time, be found to be due upon or as a result of the Payment
hereunder. Plaintiff and Plaintiff’s Counsel, and each of them, expressly acknowledge that
Defendants have not made any representations regarding the tax consequences of any
Payment received pursuant to this Agreement.

1.5 The Parties agree that a condition precedent for the validity of this
Agreement is the Court’s retainingjurisdiction to enforce the Agreement.

 

2.1 The Parties hereto acknowledge and stipulate that Defendants shall modify
or alter the items expressly identified by and in the manner specified in Exhibit “A.” The
repairs or modifications identified in Exhibit “A” shall be completed in all respects no later
than six (6) months nom the Effective Date of the execution of this Agreement, which shall
be the date indicated by the last signatory to the Agreement. The time period for
Completion by Defendants shall be subject to acts of God, force maj eure, or events beyond
the control of Defendants, such as inability to obtain building or zoning permits,

Case 3:18-cV-02633-K Document 15-1 Filed 01/15/19 Page 3 of 11 Page|D 71

failure of the city/ county or state inspectors to make inspections, city/county/state work on
adjacent roadways/sidewalks which delay implementation of this Agreement, contractor
defaults or work stoppages. ln the event of such unforeseen circumstances, the time period
for completion of the alterations or modifications in Exhibit “A” shall be extended by the
number of days reasonably attributable to such delay-causing event as long as Defendants
provide notice to Plaintiff’s Counsel prior to the original completion date set forth above.

2.2 Upon completion of the removal of the barriers and the alterations and
modifications set forth in Exhibit “A”, Defendants shall provide written notice by certified
or registered mail or via e-mail to Plaintiff’s Counsel.

2.3 Right to Inspection: The Parties stipulate that after Plaintiff s Counsel
receives notice of the completion of the alterations or modifications described in Exhibit
“A” or after the elapse of the six (6) month time period set forth in Section 2.1 above,
whichever is sooner, Plaintiff may inspect the Facility to ensure that Defendants have
completed the repairs or modifications described in Exhibit “A.” Defendants shallprovide
Plaintiff or their representative reasonable access to the Facility to verify completion of the
work described in Exhibit “A.”

2.4 If an inspection contemplated herein reveals that any of the alterations or
modifications described in Exhibit “A” have not been performed in a manner that does not
materially comply With Exhibit “A,” then Plaintiff shall have the right to enforce this
Agreement pursuant to Section 3.1.

2.5 lt is agreed by all Parties that if and upon all of the above modifications
being completed as set forth in Exhibit “A,” the Facility will be fully compliant with the
ADA pursuant to the readily achievable standard.

immunean

3.l In the event the alterations and modifications described in Exhibit “A” are
not completed in the manner and time frame set forth in this Agreement, Plaintiff shall be
entitled to file an action to obtain specific performance against Defendants or otherwise
enforce the requirements of this Agreement. ln any action to enforce this Agreement, the
Parties agree Defendants’ failure to timely modify the property pursuant to Section 2.1
above is a material breach of the Agreement.

4.Qimommi§.e

4.1 The Parties agree and acknowledge that this Agreement is the result of a
compromise and shall never be construed as an admission of any liability, wrongdoing, or
responsibility on the part of the Released Parties (as defined in Section 5.1 below). The
Released Parties expressly deny any such liability, wrongdoing, or responsibility

5- Mumal.RrJeas.e,

5.1 In exchange for the good and valuable consideration set forth herein the

Case 3:18-cV-02633-K Document 15-1 Filed 01/15/19 Page 4 of 11 Page|D 72

sufficiency of which is hereby acknowledged, the Parties hereto mutually release each
other, or through their corporate capacity, agents, employees, family members, partners,
successors, assigns, and heirs, along with anyone claiming by or through them, jointly and
severally (collectively the "'Releasing Parties”) hereby release, acquit, satisfy and discharge
the other, and along with any and all of their predecessors, agents, employees, assigns,
heirs, officers, directors, shareholders, members, affiliated entities, and any entity or person
related to them, jointly and severally, (hereinafter the “Released Parties”) from any and all
claims, demands, liabilities, debts, judgments, damages, expenses, actions, causes of action
or suits of any kind which the Releasing Parties may have, may have had, or may hereafter
raise against the Released Parties, including but not limited to this subject litigation arising
under Title lll of the ADA including all claims by the Releasing Parties for attomeys’ fees
and costs, expert fees, litigation expenses, or any other amount, fee, and/or cost, with the
exception of the attorneys’ fees and costs required to be paid by the Defendants pursuant
to paragraph l of this Agreement and any attorney’s fees and costs incurred in the any
future enforcement of this Agreement. This Release is strictly limited to the Facility.

5.2 As a material inducement for Defendants to enter into this Agreement,
Plaintiff represents and warrants that she is not aware of any pending tort, contract, or other
legal claims against Defendants, other than the Specific claims brought in this Action under
Title lII of the ADA, which are released under this Agreement.

5.3 Plaintiff represents and warrants that no portion of any of the matters
released by this Agreement and no portion of any recovery or settlement to which she might
be entitled have been assigned or transferred to any other person, firm, or corporation not a
Party to this Agreement, in any manner, including by way of subrogation or operation of law
or otherwise

6- Mti£€

6.1 Unless otherwise provided in this Agreemth or by law, all notices or other
communications required or permitted by this Agreement or by law to be served on or
delivered to any Party to this Agreement shall be delivered as follows:

Defendants:

VU AND HU CORPORATION
c/o Jeremy McKey

Law Office of Jeremy W. McKey
2695 Villa Creek Dr., Suite 155
Dallas, TX 75234

Or

ieremv(ft`)mckevlawlirm.com

 

and

Case 3:18-cV-02633-K Document 15-1 Filed 01/15/19 Page 5 of 11 Page|D 73

RAINIER SUNWEST 2012, LLC

c/o Curt M. Covington, Esq.

Lamberth Ratcliffe Covington PLLC
1010 W. Ralph Hall Parkway, Suite 100
Rockwall, TX 75032

Or

curt@lrclegal.com

To Plaintiff:

Douglas S. Schapiro, Esq.

Schapiro Law Group, P.L.

730l-A W. Palmetto Park Road, #IOOA
Boca Raton, FL 33433

Or

Schapiro@schapirolawgroup.com

6.2 A Party may change such address for the purpose of this paragraph by
giving timely written notice of such change to all other Parties to this Agreement in the
manner provided in this paragraph

7. r Will

7.l The Parties acknowledge that each has had an opportunity to consult with
counsel of their own choosing concerning the meaning, import, and legal significance of
this Agreement, and that each has done so to the extent desired. In addition, the Parties
acknowledge that they each have read this Agreement, as signified by their signatures
hereto, and are voluntarily executing the same after having had the opportunity to seek the
advice of counsel for the purposes and consideration herein expressed

8_ M. " 1 ig !..

8.1 This Agreement contains the complete settlement agreement between the
Parties. Any and all prior agreements, representations, negotiations, and understandings
between the Parties, oral or written, express or implied, with respect to the subject matter
hereof are hereby superseded and merged herein.

8.2 This Agreement may be executed in counterparts or by copies transmitted
by facsimile or email, all of which shall be given the same force and effect as the original.

8.3 This Agreement may be modified only by a written document signed by all
of the Parties. No waiver of this Agreement or of any of the promises, obligations, tenns,

Case 3:18-cV-02633-K Document 15-1 Filed 01/15/19 Page 6 of 11 Page|D 74

or conditions hereof shall be valid unless it is written and signed by the Party against whom
the waiver is to be enforced

8.4 This Agreement shall be binding upon the Parties hereto, their
predecessors, successors, parents, subsidiaries, affiliates, assigns, agents, directors,
attorneys, officers, families, heirs, spouses, and employees

8.5 If any provision of this Agreement shall be finally determined to be invalid
or unenforceable under applicable law by a court of competent jurisdiction, that part shall
be ineffective to the extent of such invalidity or unenforceability only, without in any way
affecting the remaining parts of said provision or the remaining provisions of this
Agreement.

8.6 The Parties acknowledge that they have reviewed this Agreement in its
entirety and have had a fiill opportunity to negotiate its terms, and therefore waive all
applicable rules of construction that any provision of this Agreement should be construed
against its drafter and agree that all provisions of the Agreement shall be construed as a
whole, according to the fair meaning of the language used.

8.7 Plaintiff represents that, other than the Action, she has not filed or authorized
the filing of any complaints, charges, or lawsuits against Defendants with any federal, state,
or local court, governmental agency, or administrative agency relating to the subject
Facilities, and that if, unbeknownst to Plaintiff, such a complaint, charge, or lawsuit has
been filed on her behalf, she will usc her best efforts to cause it immediately to be withdrawn
and dismissed with prejudice

8.8 The Parties and their Counsel agree to execute any and all further documents
and perform any and all further acts reasonably necessary or useful in carrying out the
provisions and purposes of this Agreement.

8.9 In any action or other proceeding to enforce rights under this Agreement,
the prevailing Party shall recover from the losing party all attomeys’ fees, litigation
expenses, and costs.

8. 10 The Parties agree that any ambiguities in this Agreement shall not be
construed against the drafter of the Agreement.

8.ll The Parties acknowledge that all Recitals and/or “WHEREAS” clauses
preceding paragraph l are incorporated as a material part of this Agreement.

8.12 This Agreement is entered into in and shall be governed by and construed
and interpreted in accordance with the substantive laws of the State of Texas.

 

Case 3:18-cV-02633-K Document 15-1 Filed 01/15/19 Page 7 of 11 Page|D 75

lN WITNESS WHEREOF, the Parties have executed this agreement as of the

date(s) set forth below:
Dated: [{[ 'Lol , 2018 ‘/W\/

 

 

 

KATELYN HANKS

Dated: , 201 8
For: VU AND HU CORPORATION
Title:

Dated: , 2018

 

For: RAINIER SUNWEST 2012, LLC

Title:

 

Case 3:18-cV-02633-K Document 15-1 Filed 01/15/19 Page 8 of 11 Page|D 76

lN WITNESS WHEREOF, the Parties have executed this agreement as of the
date(s) set forth below:

 

Dated: . 201 8
KATELYN HANKS
Dated: l'L~ t”\ . 2018 ";?7%;-~

 

 

For: VU AND HU CORPORATION

Titie: OWM,\"

/
Dated: il §D_ 2018 Z//MV

For: RAINIER SUNWEST 2012, LLC

a r/

 

Case 3:18-cV-02633-K Document 15-1 Filed 01/15/19 Page 9 of 11 Page|D 77

EXHIBIT A

For purposes of this Agreement, “2010 ADAAG Standards” refers to the ADA
Accessibility Guidelines 28 C.F.R. Pt. 36, App. A

(1)
00

flil)

fW)

(v)

(vD

All accessible parking spaces shall fully comply with section 502 of the 2010
ADAAG standards

All accessible parking spaces with ramps in the access aisle or accessible parking
space shall be modified in the following manner:

0 Option 1: Remove the existing ramp and provide a curb-cut ramp compliant
with section 405 or 406 of the 2010 ADAAG standards. The landing of the
new ramp shall be aligned and on the shortest possible distance from the
end of the access aisle of the accessible parking space.

¢ Option 2: Keep the existing ramp in place. If the existing ramp does not
fully comply with section 405 or 406 of the 2010 ADAAG standards,
modify the existing ramp so it is in full compliance with either section 405
or 406 of the 2010 ADAAG Standards. Restripe the accessible parking
space and access aisle so the access aisle is adjacent to the ramp and the
ramp does not protrudc into the access aisle or accessible parking space.
The new accessible parking space(s) shall fully comply with section 502 of
the 2010 ADAAG Standards.

All ramps providing an accessible route shall comply with either section 405 or 406
of the 2010 ADAAG Standards. However, if it is not technically feasible to provide
a maximum surface slope for the ramp of 1:12, after providing Plaintiff s counsel
with notice of such infeasibility, as a readily achievable alternative, the maximum
surface slope of that particular ramp shall be permitted to be 1:10.

All exterior access routes to publicly accessible areas of the Property shall have a
minimum clear width of thirty-six (36) inches. Moreover, a policy shall be enforced
of removing any obstacles intruding into the thirty-six-inch clear width exterior
access route.

One accessible route compliant with section 403 of the 2010 ADAAG Standards
shall be provided within the Property from the public sidewalk or street to the
accessible entrances of the Property in compliance with section 206.2 of the 2010
ADAAG Standards.

0 If this access route crosses a vehicular way, a marked access route shall be
placed onto the surface of the vehicular way and the distance of this marked
accessible route should be the smallest possible technically feasible distance
available

0 If the cost of providing an accessible route from the public sidewalk exceeds
$4,000.00 or is not technically feasible, after providing Plaintiff’s counsel
with notice of such cost or infeasibility, it shall be declared not readily
achievable to provide an access route leading from the public sidewalk to
the accessible entrances of the Property.

A single accessible route, as defined by Chapter 4 of the 2010 ADAAG, connecting

8

Case 3:18-cV-02633-K Document 15-1 Filed 01/15/19 Page 10 of 11 Page|D 78

(Vil)

(i)
(ii)

(iii)
(iv)

(V)
(Vi)

(vii)

(viii)

all accessible elements and public accommodations on the site shall be provided in

accordance with section 206.2.2 of the 2010 ADAAG Standards.

0 If the cost of the above exceeds $6,000.00 or it is not technically feasible after
notice is provided to Plaintiff of the cost exceeding $6,000.00 or the technical
infeasibility, as a readily achievable alternative it shall be declared not readily
achievable to have a single exterior access route connecting all publicly
accessible areas of the Facility. Defendant shall install, if necessary, an
additional accessible parking space in compliance with section 502 and provide
an accessible route leading from the new accessible parking space to the area
of the Property that was previously inaccessible.

It is agreed it is not readily achievable to modify the meat counter in Food Rite#2

where goods and services are transacted to fiilly comply with section 904.4 of the

2010 ADAAG standards. As a readily achievable alternative, a sign shall be posted

in a visible area on or about the counter where financial transactions occur stating,

“Assistance Available” and containing the Intemational Symbol of Accessibility.

The bell used to alert employees at the meat counter shall be lowered so the

actionable mechanism of the bell has a maximum height of 48 inches above the

finished floor.

RESTROOMS IN FOOD RITE #2

Signage shall be posted adjacent to each accessible restroom door in compliance

with sections 216.8 and 703 of the 2010 ADAAG Standards.

Grab bars shall be installed adjacent to the accessible toilets in the restroom and the

grab bars shall comply with section 609 of the 2010 ADAAG standards and shall

be configured in a manner consistent with section 604.5 of the 2010 ADAAG
standards.

Coat hooks in the restroom shall have a maximum height of 48 inches above the

finished floor.

There shall be one (1) accessible toilet stall in each accessible restroom that shall

be 60 inches wide, minimum and 59 inches deep, minimum, in compliance with

section 604.8.1 of the 2010 ADAAG standards.

0 If the cost of providing adequate clear floor space for EACH accessible stall
exceeds $3,000.00 or it is not technically feasible to meet this standard, after
providing Plaintiffs counsel with notice of such cost or infeasibility, it shall be
deemed as not readily achievable to fully comply with section 604.8.1 of the
2010 ADAAG Standards. As a readily achievable alternative, the clear floor
space of the accessible toilet stall shall be widened as much as is technically
feasible within the $3,000.00 readily achievable budget.

The toilet shall be modified, so the flush control is on the open side of the toilet

room.

The maximum height of the surface of the upper lip of at least one urinal in the

restroom shall be 17 inches from the finished floor in compliance with section 605.2

of the 2010 ADAAG Standards.

At least one (1) sink in each accessible restroom shall be modified, so it has

adequate knee and toe clearance in compliance with section 306 of the 2010

ADAAG Standards.

The height of the mirror shall be modified, so the bottom edge of the reflective

9

Case 3:18-cV-02633-K Document 15-1 Filed 01/15/19 Page 11 of 11 Page|D 79

(iX)
(X)

surface of the mirror has a maximum height of 40 inches above the finished floor
The height of the soap dispenser shall be modified, so the actionable mechanism of
the soap dispenser has a maximum height of 48 inches above the frrrished floor.
The pipes on the sinks shall be insulated to protect against contact in compliance
with section 606.5 of the 2010 ADAAG Standards

10

